                 IN THE UNITED STATES DISTRICT COURT FOK"'" ' '
                       THE SOUTHERN DISTRICT OF GEORGIA                         IH PM 12= 02
                                  SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                                      Case No. CR419-124


ORANDA OBERRY,


                       Defendant.




        Justin    D.    Maines    counsel      of    record    for    defendant     Oranda


Oberry in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot    accommodate      its     schedule     to    the   thousands     of   attorneys

who practice within the Southern District of Georgia.

        Counsel    may    be     absent   at    the    times    requested.     However,

nothing shall prevent the case from going forward; all discovery

shall    proceed,       status    conferences,        pretrial       conferences,    and

trial shall not be interrupted or delayed. It is the affirmative

obligation of counsel to provide a fitting substitute.



     SO ORDERED this                  day of October 2019.




                                          WILLIAM T. MOOfe, JR., JUDGE
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
